                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONTA JENKINS,

        Plaintiff,
                                                  Case No. 18-cv-412-bbc
   v.

SGT FIELDS, SGT KASTEL,
J.O. REISCHEL, J.O. TURNER,
J.O. POLLARD, J.O. BERGEVIN,
J.O. ALTMAN, J.O. BORGARO, CAPTAIN
BRESINA, SHERIFF RON CRAMER,
SHARON BESTERFELDT,
DR. KENECHI ANULIGO, KELSEY M.
SIVERLING, CORRECT CARE
SOLUTIONS, ANN MARIE GEISS, AND
DENISE HULESS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/24/2019
        Peter Oppeneer, Clerk of Court                    Date
